DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2020 has been considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legerton et al (U.S. Patent Publication 2010/0271589).
With regard to independent claim 22, Legerton et al teaches a scleral lens to be applied to an eye (page 1, paragraph [0001]) comprising specific hemi-meridian contours that each .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Legerton et al (U.S. Patent Publication 2010/0271589) in view of Legerton et al (U.S. Patent Publication 2010/0245759).
With regard to independent claim 1, although Legerton et al (‘589) teaches a set (page 5, paragraph [0059], lines 1-3) of scleral lenses (page 1, paragraph [0001]) comprising a plurality of hemi-meridian contours that each correspond to a rotationally asymmetric hemi-meridian characteristic of the eye (page 1, paragraph [0009]), wherein the hemi-meridian contours are based on a haptic reference angle calculated for one of the hemi-meridians of the eye (Figure 3, element 350), Legerton et al (‘589) fails to explicitly teach the number of specified hemi-meridian contours to be four or wherein the set of lenses comprise a left lens and a right lens that 
It should also be noted that Legerton et al (‘589) fails to explicitly teach the scleral lenses to be for a left eye and a right eye.  However, it should be noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co, 193 USPQ 8.  In the instant application, give the structural limitations of the scleral lens, one of ordinary skill in the art would have found it obvious to produce a left eye lens and a right eye lens as required by the patient.
With regard to dependent claim 14, although Legerton et al (‘589) in view of  Legerton et al (‘759) teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, Legerton et al (‘589) further teaches such lenses that are configured according to spherical scleral contours (page 4, paragraph [0052], lines 4-6).
With regard to dependent claim 16, although Legerton et al (‘589) in view of  Legerton et al (‘759) teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, Legerton et al (‘589) further teaches such lenses wherein the configuration of the lenses include optic portions (page 4, paragraph [0051], lines 16-17) 
With regard to dependent claim 17, although Legerton et al (‘589) in view of  Legerton et al (‘759) teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, Legerton et al (‘589) further teaches such lenses wherein the eye has an eye condition that is at least one of irregular/distorted cornea or ocular surface disease (page 1, paragraph [0002]).
With regard to independent claim 19, although Legerton et al (‘589) teaches a set page 5, paragraph [0059], lines 1-3) of scleral lenses (page 1, paragraph [0001]) comprising a plurality of hemi-meridian contours that each correspond to a rotationally asymmetric hemi-meridian characteristic of the eye (page 1, paragraph [0009]), wherein the hemi-meridian contours are based on a haptic reference angle calculated for one of the hemi-meridians of the eye (Figure 3, element 350), Legerton et al (‘589) fails to explicitly teach the number of specified hemi-meridian contours to be four.  In a related endeavor, Legerton et al (‘759) teaches a scleral lens (page 2, paragraph [0022]) having a plurality of hemi-meridian contours wherein the number of hemi-meridian contours may be four (page 4, paragraph [0050, lines 4-6), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have required the number of hemi-meridian contours, as taught by Legerton et al (‘589), to be four, as taught by Legerton et al (‘759), as the number of hemi-meridians is dependent on the corneal and/or scleral elevation aberrations and intended purpose of the lens.
It should also be noted that Legerton et al (‘589) fails to explicitly teach the scleral lenses to be for a left eye and a right eye.  However, it should be noted that it has been held that mere 
With regard to dependent claim 20, although Legerton et al (‘589) in view of  Legerton et al (‘759) teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 19 above, both fail to explicitly teach such a scleral lens wherein the right lens is chiral with respect to the left lens.  It should be noted that Legerton et al ('589) does teach the plurality of lenses to differ from each other (page 6, claim 17) such that one of ordinary skill in the art would recognize that they are chiral.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Legerton et al (U.S. Patent Publication 2010/0271589).
With regard to independent claim 21, although Legerton et al  teaches a set (page 5, paragraph [0059], lines 1-3) of scleral lenses (page 1, paragraph [0001]) comprising a plurality of hemi-meridian contours that each correspond to a rotationally asymmetric hemi-meridian characteristic of the eye (page 1, paragraph [0009]), wherein the hemi-meridian contours are based on a haptic reference angle calculated for one of the hemi-meridians of the eye (Figure 3, element 350), Legerton et al fails to explicitly teach the scleral lenses to be for a left eye and a right eye.  However, it should be noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co, 193 USPQ 8.  In the instant application, give the structural limitations of the scleral lens, one of .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Legerton et al (U.S. Patent Publication 2010/0271589) as applied to claim 22 above.
With regard to dependent claim 23, Legerton et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 22 above, but fails to explicitly teach such a scleral lens to be a trial lens.  It should be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the scleral lens, as taught by Legerton et al, in a temporary capacity. 
With regard to dependent claim 24, Legerton et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 23 above, but fails to explicitly teach the scleral lenses to be applied on both the left and right eyes.  However, it should be noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co, 193 USPQ 8.  In the instant application, give the structural limitations of the scleral lens, one of ordinary skill in the art would have found it obvious to produce a left eye lens and a right eye lens as required by the patient.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent Number 9,874,766. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a scleral lenses comprising: a right lens configured with four specified hemi-meridian contours that each corresponds to a rotationally asymmetric hemi-meridian characteristic of a right eye; a left lens configured with four specified hemi-meridian contours that each corresponds to a rotationally asymmetric hemi-meridian characteristic of a left eye; wherein the right lens is chiral with respect to the left lens; and wherein the four specified hemi-meridian contours of each of the right and left lens are based on a haptic reference angle calculated for one of the four rotationally asymmetric hemi-meridians of the left or right eye.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent Number 10,459,249. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a scleral lenses comprising: a right lens configured with four specified hemi-meridian contours that each corresponds to a rotationally asymmetric hemi-meridian characteristic of a right eye; a left lens configured with four specified hemi-meridian contours that each corresponds to a rotationally asymmetric hemi-meridian characteristic of a left eye; wherein the right lens is chiral with respect to the left lens; and wherein the four specified hemi-meridian contours of each of the 

Allowable Subject Matter
Claims 2-13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a set of scleral lenses comprising a right lens and a left lens, each configured with four specified hemi-meridian contours that each correspond to a rotationally asymmetric hemi-meridian characteristic of the eye, wherein the right lens is chiral with the left lens; and wherein the four hemi-meridian contours of each of the lenses are based on a haptic reference angle calculated for one of the four rotationally asymmetric hemi-meridians of the left or right eye, the prior art fails to teach such lenses: wherein the specified hemi-meridian contours include: nasal, temporal, superior and inferior as claimed in dependent claim 2; wherein the lenses comprise a collection of three pairs of right and left lenses wherein each pair is based on a different scleral diameter as claimed in dependent claim 7; wherein the lenses comprise a collection of pairs of right and left lenses wherein each pair is based on a different specified sagittal height value as claimed in dependent claim 15; or wherein two or more pairs of the right and left lenses, wherein each pair is based on at least one .

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
16 March 2021